DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 12/03/21, for application number 16/386,054 has been received and entered into record.  Claims 1, 8, and 15 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montero et al., US PGPub 2019/0042503, in view of Lu, US PGPub 2007/0245038.
Regarding Claim 1, Montero discloses an apparatus [information handling system of Fig. 1] comprising: 
a connection processing unit that establishes communication with and acquires information from a plurality of devices that are communicably coupled externally to an information processing device [0047: “Power Delivery (PD) controller 170 is coupled to USB Type-C port 150 for establishing and managing the connection and information exchange between THS 100 and an attached peripheral device”, i.e. PD acquires information relating to the plurality of peripheral devices. The information regarding the plurality of devices, their specification and communication protocols are defined in pars. 33 and are checked for authenticity (at 530 Fig. 5), if such information are tampered, authentication would fail and all protocols would be disabled (540)]; 
a communication control unit that executes communication with each of the plurality of devices during the booting process [Fig. 1 platform controller hub (PCH) (130) which includes a Peripheral Controller Interconnect (PCI) controller, par. 32 and is coupled to interface controller via PCIe link (136) “for receiving USB data and control information”, par. 45.  The 
a first processing unit that one of enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to the acquired information related to the selected one of the plurality of devices [CPU (110) utilizes functionality of EC controller (180) to enable/disable communication between PD controller (170) and a selected protocol of the plurality of devices (200) “embedded controller (EC) 180 within THS 100 may receive instructions (e.g., boot parameters) from the system BIOS to enable one or more protocols of a USB-C port on the IHS and to disable at least one protocol of the USB-C port”, par. 700049: “Embedded controller (EC) 180 is coupled to PD controller 170 via Lsup.2C link 182 for controlling communication across USB-C port 150.”].
However, Montero does not explicitly teach a connection processing unit that, regardless of whether a booting process is executed, establishes communication with a plurality of devices that are communicable coupled externally to an information processing device; and wherein the information acquired regardless of whether a booting process is executed includes device information.
In the analogous art of computer and peripheral initialization, Lu discloses a connection processing unit that, regardless of whether a booting process is executed, establishes communication with a plurality of devices that are communicable coupled externally to an information processing device [after the peripheral devices are inserted to the computer platform, the process order specifying module can be used to configure the order in which the peripheral devices are to be initialized, before the BIOS boot procedure is actually performed by 
It would have been obvious to one of ordinary skill in the art, having the teachings of Montero and Lu before him before the effective filing date of the claimed invention, to incorporate establishing a communication with externally coupled devices prior to the booting process as taught by Lu, into the apparatus as disclosed by Montero, to improve peripheral processing efficiency and avoid abnormal operating status of a system hanging during execution by changing the ordering which peripherals are processed [Lu, par 4, 5, 8].   
Regarding Claim 2, Montero and Lu disclose the apparatus of Claim 1.  Montero further discloses where the first processing unit enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to a determination of presence of the selected one of the plurality of devices during the booting process [BIOS commands sent from CPU (110) enables EC , “EC 180 may instruct PD controller 170 is to disable USB and Thunderbolt™ protocols and enable the DisplayPort protocol, and PD controller 170 may perform the requested enablement/disablement in step 550” responsive to determination of presence of the one or more plurality of devices (530), par. 73].
Regarding Claim 3, Montero and Lu disclose the apparatus of Claim 1.  Montero further comprising a second processing unit that acquires, from the connection processing unit, a connection status of each of the plurality of devices regardless of whether the booting process is executed [Figs. 4 and 5 during the boot processor, (450) and (530) the embedded controller EC (180) is coupled to the PD controller to acquire status of plurality of devices, par. 49. The methods of figs. 4 or 5 wherein the system boot include a cold boot or a “hot-plug” case, which does not require boot. In the “hot-plug” case, not booting is performed and the connection status is still acquired, that is regardless of whether a cold boot or hot-plug, the embedded controller acquires the connections status of the plurality of devices from the PD controller, Figs. 4-5; par 66, 72-73].
Regarding Claim 4, Montero and Lu disclose the apparatus of Claim 3.  Montero further discloses where the first processing unit enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to the connection status acquired by the second processing unit [BIOS commands sent from CPU (110) enables “EC 180 may instruct PD controller 170 is to disable USB and Thunderbolt™ protocols and enable the DisplayPort protocol, and PD controller 170 may perform the requested enablement/disablement in step 550” in response to connection status (530) obtained by EC 180 from PD controller 170, par. 73 and Fig. 5].
Regarding Claim 5, Montero and Lu disclose the apparatus of Claim 4.  Montero further discloses where the first processing unit is a processor and the second processing unit is an embedded controller [Fig. 1 CPU (110) is a first processing unit and Embedded Controller (180) is a secondary processing unit].
Regarding Claim 6, Montero and Lu disclose the apparatus of Claim 1.  Montero further discloses where the connection processing unit is a power deliver ("PD") controller that establishes a communication connection with the plurality of devices [Fig. 1 Port Controller (170) is a power delivery (PD) controller “for establishing and managing the connection and information exchange between IHS 100 and an attached peripheral device”, par. 47].
Regarding Claim 7, Montero and Lu disclose the apparatus of Claim 1.  Montero further discloses where the plurality of devices that are communicably coupled externally are coupled to the information processing device via USB Type-C [Fig. 1 the plurality of peripheral devices (200) are connected to the information handling system HIS via USB-C Port (150)].
Regarding Claim 8, Montero discloses a method [method of Fig. 4].  The remainder of Claim 8 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly. 
Regarding Claims 9-14, Montero and Lu disclose the method of Claim 8.  Claims 9-14 repeat the same limitations as recited in Claims 2-7, respectively, and are rejected accordingly.
Regarding Claim 15, Montero discloses a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor [0044: “program instructions stored in one or more non-transitory tangible computer-readable mediums (e.g., data storage devices, flash memories, random update memories, read only memories, programmable memory devices, reprogrammable storage devices, hard drives, floppy disks, DVDs, CD-ROMs, and/or any other tangible data storage mediums) to perform the operations, tasks, functions, or actions”].  The remainder of Claim 15 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claims 16-20, Montero and Lu disclose the program product of Claim 15.  Claims 16-20 repeat the same limitations as recited in Claims 2-5 and 7, respectively, and are rejected accordingly.

Response to Arguments
Applicant’s arguments filed 12/03/21 have been considered but are moot due to the newly cited portions of the references previously presented.  
Applicant argues Montero is silent as to performing any steps of the methods prior to system boot, and thus teaches establishing communication with an external device only if a booting process is executed.
Examiner notes the rejection does not rely upon Montero to disclose establishing communication regardless of whether a booting process is executed, but rather on Lu.
Applicant also argues Lu teaches acquiring device information from an external device only after a booting process is executed.  Examiner respectfully disagrees.
Applicant cites paragraph 32, lines 32-40 of Lu to support the asserting Lu discloses acquiring device information only after a booting process is executed.  Examiner notes, however, Applicant appears to simply have focused on the portion of Lu which specifically discusses the process following the executing of a booting procedure.  
The portion of Lu cited in the rejection, specifically lines 2-12 of the same paragraph 32, provides that “after the peripheral devices 51, 52, 53, and 5410 [sic] are inserted to the computer platform, the user activates the process order specifying module 110 in the system for user-controlled connection of computer peripheral devices of the present information before the BIOS boot procedure is actually performed by the computer platform 10” (emphasis added).  That is, the order of the peripherals is specified regardless of whether the boot procedure actually occurs, a process which also includes acquiring the information on the peripheral devices themselves as part of the ordering of the peripherals, as provided in the rejection above.  As such, it would appear the claim limitations do read on Lu nonetheless, as Lu discloses acquiring information regardless of whether the booting process occurs.
No additional arguments were made as to the remaining limitations or claims, and as such, the rejection is maintained.  

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186